Citation Nr: 1710444	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  13-15 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disorder, to include as secondary to service-connected degenerative joint disease of the left shoulder post-operative acromioclavicular separation with left rotator cuff tear.

2.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected degenerative joint disease of the left shoulder post-operative acromioclavicular separation with left rotator cuff tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 1988. 

This case comes before the Board of Veterans Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded the issues in June 2015, in order to afford the Veteran adequate VA examinations for his claimed disabilities.

The RO in the July 2011 rating decision also granted the Veteran entitlement to service connection for depressive disorder NOS, and assigned his disability a rating of 70 percent, effective from February 10, 2011.  He submitted a notice of disagreement as to this issue, but in an August 2011 letter from his representative, he withdrew this claim; thus the Board does not have jurisdiction over this claim.  See 38 C.F.R. § 20.204.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Neck Pain

The Veteran contends that he is entitled to service connection for a neck disability that incurred in service, to include from an April 1987 injury, with symptoms since service, or is secondary to his service-connected left shoulder disability.

In June 2015, the Board found that both May 2011 and March 2013 VA opinions for the neck were inadequate, and remanded the claim to obtain a VA examination.  Specifically, the May 2011 VA examiner had merely stated that degenerative joint disease (DJD) does not spread, thereby providing adequate rationale in regards to the secondary service connection issue.

As the Board previously discussed, the March 2013 VA examiner noted that the Veteran was diagnosed as having degenerative disc disease (DDD) of the cervical spine, and opined that the disorder was less likely than not incurred in or caused by the in-service injury, event, or illness.  In so doing, the examiner noted that the Veteran had a syncopal episode in service at which time he fell and sustained a laceration of the scalp.  The examiner reasoned that there was no record of a chronic neck condition in service until after 2011 when a MRI revealed degenerative disc disease.  The examiner acknowledged the Veteran's report that he had chronic neck pain since his injury in service, but also noted that there was no documentation of a neck problem from 1987 to 2013, or to 2010 when the diagnosis was made.  In June 2015 the Board considered the examiner's failure to acknowledge or reference the Veteran's post-service complaint of pain in the left shoulder and radiating into the neck, as noted in an August 1994 private treatment record for a motor vehicle accident, and failure to address whether the Veteran's current neck disorder was caused by or permanently aggravated by his service-connected left shoulder disability reason to remand for another examination. 

As such, pursuant to the June 2015 Board remand, the Veteran was afforded a VA examination for his cervical spine in July 2015.  The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the Board finds that the July 2015 VA examiner's opinion continues to be inadequate, for the reasons discussed below, and remand is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In July 2015, the VA examiner opined that it was less likely than not that the Veteran's current neck disorder, DDD/DJD of the cervical spine with left upper extremity radiculopathy was related service, to include a fall in April 1987.  The examiner reasoned that the medical literature did not support the claim that neck strain caused DDD/DJD of the cervical spine.  The Board notes that this is a vague summary of the medical literature that does not in any meaningful way discuss the specifics of the Veteran's case.  The examiner then reasoned that the service treatment records did not document a chronic neck condition.  The Board notes, however, the absence of documentation is not fatal to the claim, and the examiner should have addressed this in relation to the Veteran's reported symptomatology.  The examiner reasoned that there were no complaints of cervical spine pain noted until 1994 after a motor vehicle accident; however, this is an incorrect factual basis, where the treatment record from May1990 shows the Veteran experienced neck pain on flexion.  The examiner then considered the secondary theory of entitlement, and found the Veteran's DDD/DJD of the cervical spine was less likely than not caused or aggravated by his shoulder disability.  The examiner reasoned that the medical literature did not support the claim that a shoulder injury caused DDD/DJD of the cervical spine, and that there was a potential for related neck pain only in a type 4 or type 5 injury with trapezius involvement, which was not in the Veteran's case.  

Given the inadequate reasoning provided, and the reliance on an inaccurate factual basis, remand to obtain an adequate VA opinion is necessary.  

Migraines

The Veteran claims entitlement to service connection for migraine headaches, which he reports began in and occurred since service, to include a fall in service, or as secondary to his service-connected left shoulder disability.

The Veteran was afforded a May 2011 VA examination at which time he was diagnosed with migraine headaches.  The examiner opined that the migraine headaches were not caused by or permanently aggravated by the Veteran's service-connected left shoulder disability.  In so doing, the examiner simply stated that migraines are not related to musculoskeletal disorders.  The examiner did not discuss the April 2011 VA treatment record indicating that the Veteran's cervical degenerative joint disease pain had recurred and that musculoskeletal pain lead to poor sleep, which lead to migraine flares.  Moreover, February 2013 VA treatment records indicated that the Veteran reported experiencing migraines since approximately 1988.  A June 2013 summary of the Veteran's medical history noted headaches since 1987 when the Veteran fell after being dizzy, hit his head and suffered a laceration; and, migraine headaches since the late 1980s.  Therefore, in June 2015 the Board remanded for an additional medical opinion to address the relevant facts and evidence with a complete rationale.

In July 2015, the Veteran was afforded a VA examination to address his headaches.  This examination is, however, inadequate because the examiner based her opinion on a factually inaccurate basis.  Specifically, in providing a negative nexus opinion, the examiner reasoned that there were no complaints of headaches until 2008.  As discussed above, the Veteran has reported experiencing headaches and related symptoms since experiencing a fall in service in the late 1980s.  

Remand to obtain another VA examination is necessary, and considering the Veteran's requests for a neurologist, the Board would find an opinion from a neurologist helpful.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims folder, the VBMS file, the Virtual VA file and a copy of this remand to a physician to provide a clarifying opinion as to the nature and etiology of the Veteran's current neck disorder.  If the physician concludes that an additional examination is required, one should be provided.  

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided.  The report should set forth all complaints, findings, and diagnoses relating to the Veteran's cervical spine and provide a rationale for all conclusions reached. 

Specifically, the examiner should opine whether it is at least as likely as not (50 percent or greater) that any diagnosed cervical spine disability is related to his service, to include his head injury in service.  

The examiner must also provide an opinion as to whether it is as at least as likely as not that any diagnosed cervical spine disability is (a) caused or (b) permanently aggravated by the Veteran's left shoulder disability.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

A complete rationale is required for all opinions reached.  The examiner should note that the Veteran had a post-service complaint of pain with flexion of his neck as noted in a May 1990 VA treatment record, and of pain in the left shoulder and radiating into the neck, as noted in an August 1994 private treatment record following a motor vehicle accident.  The examiner is advised that she/he must discuss the Veteran's self-reported history.  The examiner is notified that the Veteran is competent to report symptomatology observable by a layperson.  The examiner is advised that the absence of corroborating clinical records may not be the determinative factor, and the examiner should discuss the Veteran's reports of continuity of symptomatology since service.

2.  Schedule the Veteran for a VA medical examination with a neurologist to evaluate his claim of entitlement to service connection for migraine headaches.  The examiner is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  The examiner must specify in the report that these records have been reviewed. 

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided.  The report should set forth all complaints, findings, and diagnoses relating to the Veteran's headaches and provide a rationale for all conclusions reached. 

Specifically, the examiner should opine whether it is at least as likely as not (50 percent or greater) that any diagnosed headache disorder is related to his service, to include his head injury in service.  

The examiner must also provide an opinion as to whether it is as at least as likely as not that any diagnosed headache disorder is (a) caused or (b) permanently aggravated by the Veteran's left shoulder disability, to include any medication used to treat the left shoulder.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

The examiner is advised that she/he must discuss the Veteran's self-reported history.  The examiner is advised that the absence of corroborating clinical records may not be the determinative factor. 

The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documents consideration of the claims file, to include Virtual VA, and VBMS.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  Then readjudicate the claim, considering all evidence of record. 

4.  If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Yvette R. White
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




